353 F.2d 740
Reba Ross ALDRIDGE, and Reba Ross Aldridge, asAdministratrix of the Estate of Clennon Aldrige,deceased, Appellant,v.Roderick Rasor ROBERTS, Appellee.
No. 10066.
United States Court of Appeals Fourth Circuit.
Argued Dec. 8, 1965.Decided Dec. 16, 1965.

Appeal from the United States District Court for the Western District of South Carolina, at Rock Hill; J. Robert Martin, Jr., and Robert W. Hemphill, Judges.
Robert R. Carpenter, Rock Hill, S.C.  (David Lyle, Rock Hill, S.C., on brief), for appellant.
Nolen L. Brunson, Rock Hill, S.C.  (Hayes, Hayes & Brunson, Rock Hill, S.C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs, the record and the argument of counsel, we find no substantial error requiring a new trial.


2
Affirmed.